REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8, 10-23 and 25-30 are allowed.
Claims 1, 18 and 29-30 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the primary device is configured to receive the eSCO packet over the one or more master slots of the eSCO window, and wherein the relay of the eSCO packet is received 
from the primary device over the one or more slots of the P/S piconet 
corresponding to one or more slave slots of the host piconet subsequent 
to the reserved window within the interval.
	It is noted that the closest prior art, Gostev et al. (US 20180084456, Mar. 22, 2018) shows  the relay source data packet transmitted over the piconet using the remaining time in the source transmission slot, the ACK message to the source device transmitted in a source reception slot and thus guarantee that all of the sink devices receive the source data packets in a timely manner.
	It is noted that the closest prior art, Desai et al.  (US 20190230738, Jul. 25, 2019) Shows an eSCO link include up to six SR time slots every twelve SR slots for retransmission, allocated every 7.5 ms to the eSCO link, two of the six SR time slots allocated to transmit or receive slots and/or four of the six SR time slots include retransmission time slots to transmit or receive a retransmission.
However, Gostev et al. and Desai fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464